Citation Nr: 1531301	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  15-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bottom teeth trauma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from October 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board notes that the RO previously granted entitlement to dental care and treatment for tooth #12 in a March 1955 rating decision, and denied entitlement to service connection for missing front teeth in a May 2013 rating decision.  Those issues are not part of the current appeal.

The Veteran's present claim for a bottom-row teeth dental disability, as it has been developed on appeal, has been adjudicated by the RO as a claim for service connection for bottom-row teeth dental disability for compensation purposes.  This compensation claim is properly before the Board, and will be addressed in the body of this decision.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for a dental disability for treatment purposes only has thus been raised by the Veteran's claim for entitlement to service connection for a bottom-row teeth dental disability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The preponderance of the evidence shows that the Veteran's disability of the bottom teeth is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a dental disability of the bottom teeth, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1154(a), 1712, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial January 2015 RO decision by way of a letter sent to the Veteran in October 2014 that informed him of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay evidence have been obtained.

A medical opinion regarding the Veteran's bottom teeth disorder is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service.  See 38 C.F.R. §§ 3.159(c)(4), 17.160; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA provided the Veteran with a hearing before the undersigned in June 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2014).  

Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a), 17.161.  The matter of entitlement to service connection for a dental disorder solely for the purpose of establishing eligibility for VA outpatient treatment is addressed in the Introduction section of this decision and is referred to the AOJ for appropriate development.

The Veteran contends in his March 2015 substantive appeal that he had dental trauma in military service which affects him today.  In his June 2015 hearing, the Veteran testified that during his service as a flight engineer, "I used to grind my teeth something terrible, all the duress and the stress especially in times when we were only flying about 10,000 feet and we were losing altitude."  See transcript, p. 2.  He reported that he did not receive treatment for his claimed disorder in service.  Id., p. 3.  He stated that he currently has difficulty eating due to his missing teeth.  Id., pp. 3-5.

The Veteran's service treatment records include his Report of Medical Examination at enlistment, dated October 1950, wherein a clinician found that he was missing the following bottom teeth: #17, 18, 19, 30, 31, 32.  Dental Health Records dated July 1951 and July 1954 show that those bottom teeth, but no others, were missing.  In his July 1954 Report of Medical Examination at separation from service, a clinician again found that only those teeth were missing from the bottom row.  In a post-service March 1955 Dental Rating Sheet, those same teeth are the only bottom-row teeth listed as missing.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  

Here, the Board finds that the condition of missing bottom teeth #17, 18, 19, 30, 31, 32 was noted upon entry into service in the October 1950 Report of Medical Examination.  Based upon this report, the Board finds that because that condition was diagnosed on the Veteran's entrance examination, the condition was "noted" upon entry into service.  See Verdon, 8 Vet.App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for his current bottom-row teeth disability, namely the absence of teeth #17, 18, 19, 30, 31, 32, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.  As there is no evidence of worsening beyond the absence of those teeth either in his July 1954 Report of Medical Examination at separation from service or in his post-service March 1955 Dental Rating Sheet, in-service aggravation is not shown.

A February 2011 private treatment record shows that the Veteran is currently missing teeth #20, 21, 31, 32 on the bottom row.  While #31, 32 were missing at service entry and separation, #20, 21 were not shown to be missing during service, or in the post-service March 1955 Dental Rating Sheet.  Further, there is no competent evidence supporting the contention that teeth #20, 21 were lost as a result of in-service trauma.  Importantly, there is no competent evidence that these teeth were lost due to loss of substance of the body of the maxilla or mandible (bone loss).  To the extent that the Veteran asserts that teeth #20, 21 were lost after service due to his in-service tooth grinding, the Board finds that the Veteran is not competent to render that opinion because the etiology of tooth damage over a prolonged period (here, approximately 55 years) is a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

In sum, the Board finds that the most probative evidence fails to link the Veteran's current bottom teeth disorders to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for those disorders is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bottom teeth trauma is denied.
____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


